Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims 
Sets of Claims 1-4, 12-15 and 5-11 are now present in this application. 
Claims 1 and 5 are independent. 


Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/2/2020, 01/13/2020 have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11  are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.

In claim 9, in lines 3-4, the language of  “the wire guiding capillary.” is insufficient antecedent basis for this limitation in the claim, claim 5 provides the antecedent basic for this term.
In claim 9, line 3, the language of  “the mouthpiece…” is insufficient antecedent basis for this limitation in the claim, claim 5 provides the antecedent basic for this term.
In claim 10, the language of “the separating device…” is insufficient antecedent basis for this limitation in the claim, claim 5 and 8 provide the antecedent basic for this term.
In claim 11, in line 2, the language of “the guiding capillary” is insufficient antecedent basis for this limitation in the claim, claim 5 provides the antecedent basic for this term.
the mouthpiece” is insufficient antecedent basis for this limitation in the claim, claim 5 provides the antecedent basic for this term.
In claim 11, in line 6, the language of “the separating element.” is insufficient antecedent basis for this limitation in the claim, claim 5 provides the antecedent basic for this term.

 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.
Set of claims 1-4, 12-15
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-15 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by OHKAWA (2008/0088012).
Regarding claim 1, OHKAWA teaches a method (specially refer figures 7A-9C and relate texts)   for establishing a wire connection between a first contact surface (top surface of 103) and at least one further contact surface (top surface of 101), in which a contact end of a wire 
the wire guiding tool is subsequently moved to the further contact surface (top surface of 101) in such a manner that a contact area 101a is formed between a wire section end of a wire section 105 , which is formed between the first contact surface and the further contact surface by means of the movement of the wire guiding tool 121/105 (fig. 9B), and the further contact surface, and the second contact area is subsequently wetted using an at least partially fused second solder material amount formed from a solder material molded piece 113 in order to establish at least one further solder material connection in such a manner that a mechanical electrically conductive connection is established between the wire section end and the further contact surface (fig. 9C). 
Regarding claim 2 (the method according to claim 1), OHKAWA teaches after establishing the further solder material connection, the wire section 105 is separated from the wire which is guided by means of the wire guiding tool (specially refer figure 9C and relate texts). 
Regarding claim 3 (the method according to claim 1), OHKAWA teaches the first contact area 103a and the second contact area 101a are wetted by a solder material molded piece 111/113 being arranged in an initial position at a distance from the contact area (distance from 
Regarding claim 12 (a component arrangement having a plurality of electronic components (chips 101/103 in [0103]) , said electronic components being arranged in a stack arrangement, and contact surfaces arranged on connection sides of the components being connected to each other using a wire connection established according to claim 1) OHKAWA teaches in such a manner that a wire section 105 is formed between a first solder material connection 111 , which connects a first contact surface (top surface of 103) of the first component 103 to a contact end of a wire 105, and a second solder material connection 113, which connects a second contact surface (top surface of 101) of another component 101 to the wire 105. 
Regarding claim 13 (the component arrangement according to claim 12), OHKAWA teaches the components form a pyramid-shaped stack arrangement such that a component connection is established between a connection side and a rear side of two components arranged on top of each other and that wire sections formed for connecting contact surfaces of the components extend over adjacent lateral edges of the components in cascades (chips 101/103 and contact surfaces 103a/101a  are in cascade configuration). 
Regarding claim 14 (the component arrangement according to claim 12), OHKAWA teaches a component connection is established between opposing rear sides of two components arranged on top of each other and wire sections formed for connecting contact surfaces of the components extend over adjacent lateral edges of the components in arches (Fig. 9C). 
Regarding claim 15 (the component arrangement according to claim 12), OHKAWA teaches the plurality of electronic components are chips 101/103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over OHKAWA (2008/0088012) in view of Collins et al. (2018/0147646). 
Regarding claim 4 (the method according to claim 3), OHKAWA teaches all limitations as cited in the above claim except for defining the initial position, the solder material molded piece is arranged in a mouthpiece of an application capillary above a dispenser opening of the mouthpiece, the diameter D of the dispenser opening being smaller than the diameter d of the solder material molded piece, said solder material molded piece being fused by laser energy being applied to the solder material molded piece and the fused solder material molded piece being dispensed by means of gas pressure being applied to the solder material molded piece.
Collins teaches steps of defining the initial position, the solder material molded piece108  is arranged in a mouthpiece of an application capillary 104 above a dispenser opening 105 of the mouthpiece, the diameter D of the dispenser opening being smaller than the diameter d of the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form steps of defining the initial position, the solder material molded piece is arranged in a mouthpiece of an application capillary above a dispenser opening of the mouthpiece, the diameter D of the dispenser opening being smaller than the diameter d of the solder material molded piece, said solder material molded piece being fused by laser energy being applied to the solder material molded piece and the fused solder material molded piece being dispensed by means of gas pressure being applied to the solder material molded piece in OHKAWA’s method in order to allows for fine tuning of the thermal interconnect process by having the capability of adjusting the process parameters to more accurately place the solder in a desired location and allow for solder reflow at the desired time ([0021] in last 4 lines).
 
Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Tzu (7,859,123).
Regarding claim 1, Tzu teaches (specially refer figures 3A-3C, 4-6,7A-7D  and relate texts)  a method for establishing a wire connection between a first contact surface 25/351 and at 

Set of claims 5-11
Claims 5, 7-8 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Tzu (7,859,123).
Regarding claim 5. Tzu teaches a device for establishing a wire connection (specially refer figures 3A-3C, 4-6,7A-7D and relate texts) between a first contact surface 25/351 and at 
Regarding claim 7 (the device according to claim 5), Tzu teaches the solder material application device 281/381 is formed independent of the wire guiding device 283/383. 
Claims 5, 8 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by OHKAWA (2008/0088012).
Regarding claim 5. OHKAWA teaches a device for establishing a wire connection (specially refer figures 7A-9C and relate texts) between a first contact surface 103a and at least one further contact surface 101a, comprising a wire guiding tool 121/125/105 for positioning a contact end of a wire relative to the first contact surface and for forming a wire section 105 (portion between 101a and 103a) between the first contact surface 103a and the further contact surface101a  as well as for positioning a wire section end relative to the further contact surface and a solder material application device 109/107/115  for applying an at least partially fused solder material molded piece 111  in a contact area formed between the contact end and the first contact surface and a contact area formed between the wire section end 105 and the further contact surface 101a.
Regarding claim 8 (the device according to claim 5), OHKAWA teaches the wire guiding tool 121/125/105 comprises a wire guiding capillary 121  for dispensing a wire 105 conveyed by means of a feeder device out of a dispenser opening formed on a mouthpiece of the wire guiding capillary (see [0108]:the wires 105 are supplied from the wire supply device (not shown) and are then introduced into a through-hole of the capillary 121 via a wire clamp 125, so that the wire 105 is extracted from the terminal end of the capillary 121.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OHKAWA (2008/0088012) in view of Co et al. (2015/0017765).
Regarding claim 6 (the device according to claim 5), OHKAWA  teaches all limitations as cited in the above claim except for further comprising a separating device for separating the wire section.
Co teaches a separating device 805/809 for separating the wire section (specially refer figures 32A-32B, 33 and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to utilize a separating device for separating the wire section in OHKAWA’s device in order to achieve greater accuracy in wire bond height, different forms of cutting the wire segment can be implemented ([0107] in last 5 lines).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819